— Motion for a stay of the order of the Supreme Court, New York County (Carmen B. Ciparick, J.), entered on May 5,1988, is granted as follows:
Since plaintiff purchased the subject apartment in her own name, the portion of the order directing defendant to pay the mortgage charges is vacated in full. Defendant is hereby directed to pay one half the cost of the maintenance charges on the premises, as well as one half of the cost of all utilities and one half the existing cost of the insurance on plaintiff’s residence. In addition, defendant is relieved of the responsibility for paying any of the cost of plaintiff’s medical insurance and plaintiff’s unreimbursed medical charges. The motion for a stay is otherwise denied. Concur — Ross, J. P., Milonas and Wallach, JJ.